DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/02/2020.
Claims 1-16, 18-20, 24 are pending of which claims 1 and 16 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is being considered by the examiner.
Claim Objections
Claims 2, 4, 10 and 19-20 are objected to because of the following informalities:
Claim 2 recites the limitation “the whole scheduling request” in lines 6-7.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 2 depends from claim 1 that does not recite “whole scheduling request”. 

the starting position” in lines 14.  It appears that there is insufficient antecedent basis for this limitation in the claim since claim 4 depends from claim 1 that does not recite “starting position”. 
Regarding claim(s)10, 19-20 they/it contain(s) a similar issue with “starting position” as discussed for claim 4  above, thus,  claim 10, 19-20 are objected for the same reasons as set forth above for claim 4.
 Claim 20 is objected because it depends from cancelled claim 17. For purpose of examination, the Examiner considers claim 20 depend from claim 16.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-16, 18-20 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2020/0146037) claiming benefit and fully- by provisionally-filed application No. 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, 2017; 62/586,917 filed Nov. 16, 2017; 62/566,341 filed Sep. 30, 2017; 62/555,689 filed Sep. 8, 2017; 62/549,367 filed Aug. 23, 2017; 62/547,891 filed Aug. 21, 2017; 62/543,946 filed Aug. 10, 2017; 62/501,060 filed May 3, 2017.

Regarding claim 1, Park’037 discloses a method(Noted that first and second are just label(s)), comprising:
configuring a first physical uplink control channel resource for a hybrid automatic repeat request-acknowledge transmission(see fig.15, which shows second configuration information for a second uplink resource carrying UCI s1520); 
configuring a second physical uplink control channel resource for a scheduling request transmission(see fig.15, which shows first configuration information for one or more first uplink resources for SR transmission S1510, see para.0024, which discusses second uplink resource carrying the HARQ-ACK); 
determining whether the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource overlaps with the see para.0024, which discusses When a first uplink resource carrying the SR information overlaps with a second uplink resource carrying the HARQ-ACK information in a time domain, see fig.15, S1530, see para.0783, see para.0865); and 
in response to that the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource overlaps with the scheduling request transmission in the second physical uplink control channel resource(see para.0024, which discusses When a first uplink resource carrying the SR information overlaps with a second uplink resource carrying the HARQ-ACK information in a time domain, see fig.15, S1530, see para.0783, see para.0865), dropping at least the overlapped part of one(due to one language, only of them is being considered) of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource(see para.0793, which discusses UE transmit may transmit the HARQ-ACK on the A/N PUCCH while dropping the SR transmission, see para.0798, 0804, 0815, 0819, 0825-0826, see para.0869, the UE transmits the SR on the SR PUCCH while dropping or discontinue the A/N transmission, see para.0690-0691, 0705, thus dropping at least the overlap of one related to SR transmission or A/N transmission).
Regarding claim 2, Park’037 discloses wherein dropping at least the overlapped part of one of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource includes dropping the whole scheduling request transmission in the second physical uplink control channel resource(see para.0793, which discusses UE transmit may transmit the HARQ-ACK on the A/N PUCCH while dropping the SR transmission, see para.0798, 0804, 0815, 0819, 0825-0826, see para.0869, the UE transmits the SR on the SR PUCCH while dropping or discontinue the A/N transmission, thus dropping the whole scheduling request transmission in the second physical uplink control channel resource since the SR transmission is dropped).
Regarding claim 3 and 18, Park’037 discloses wherein in response to that the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource have different starting positions in the time domain(see para.0766, which discusses a plurality of PUCCHs having different starting symbols…overlap partially with each other…, see para.0865), dropping at least the overlapped part of one of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource includes dropping the exactly overlapped part of the scheduling request transmission in the second physical uplink control channel resource(see para.0793, which discusses UE transmit may transmit the HARQ-ACK on the A/N PUCCH while dropping the SR transmission, see para.0798, 0804, 0815, 0819, 0825-0826, see para.0869, the UE transmits the SR on the SR PUCCH while dropping or discontinue the A/N transmission, thus dropping the exactly overlapped part of the scheduling request transmission in the second physical uplink control channel resource since the SR transmission is dropped).
Regarding claim 4 and 19, Park’037 discloses wherein in response to that the starting position of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource is later than the scheduling request transmission in the second physical uplink control channel resource in the time domain(see para.0806-0807, which discusses SR at and before the time T-T0, see para.0786 & see para.0849, T and T0 associated with A/N, thus starting position is later since SR before T/T0 associated), dropping  the starting position of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource(see para.0793, which discusses UE transmit may transmit the HARQ-ACK on the A/N PUCCH while dropping the SR transmission, see para.0798, 0804, 0815, 0819, 0825-0826, see para.0869, the UE transmits the SR on the SR PUCCH while dropping or discontinue the A/N transmission, thus dropping the exactly overlapped part of the scheduling request transmission in the second physical uplink control channel resource since the SR transmission is dropped).
Regarding claim 5 and 20, Park’037 discloses wherein in response to that the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource have the same starting position or (due or language, only one of them is being considered) the starting position of the scheduling request transmission in the second physical uplink control channel resource is earlier than the hybrid automatic repeat request-see para.0924-0925, A/N PUCCH and SR PUCCH start in the same symbol), at least one scheduling request bit of the scheduling request transmission is appended to the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource(see para.0924-0925, A/N PUCCH and SR PUCCH start in the same symbol, the UE transmit UCI payload configured by appending an SR bits to A/N,  see para.0880, which discusses the UE appends an SR bit(s) to the UCI).
Regarding claim 6, Park’037 discloses wherein scheduling request information indicating to which scheduling request configuration the scheduling request transmission belongs is contained in an uplink control information transmission(see fig.15, S1510, see para.0009).
Regarding claim 7, Park’037 discloses wherein the scheduling request information is an scheduling request configuration identification or(due to or language, only one of them is considered) scheduling request configuration index(see fig.15, S1510, see para.0009).
Regarding claim 9 and 24, Park’037 discloses wherein in response to that the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission see para.0766, which discusses a plurality of PUCCHs having different starting symbols…overlap partially with each other…, see para.0865), dropping at least the overlapped part of one of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource includes dropping the whole or the overlapped part of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource(see para.0793, which discusses UE transmit may transmit the HARQ-ACK on the A/N PUCCH while dropping the SR transmission, see para.0798, 0804, 0815, 0819, 0825-0826, see para.0869, the UE transmits the SR on the SR PUCCH while dropping or discontinue the A/N transmission, thus dropping the whole scheduling request transmission in the second physical uplink control channel resource since the SR transmission is dropped).
Regarding claim 10, Park’037 discloses wherein in response to that the starting position of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource is earlier than the scheduling request transmission in the second physical uplink control channel resource in the time domain(see para.0868-0869, which discusses generation of SR after the time, see para.0786 & see para.0849, T and T0 associated with A/N, thus earlier since SR is after), dropping at least the overlapped part of one of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource includes dropping the part of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource after the starting position of the scheduling request transmission in the second physical uplink control channel resource(see para.0868-0869, which discusses generation of SR after the time, the UE transmits the SR on SR PUCCH while dropping or discontinuing the A/N transmission).
Regarding claim 11, Park’037 discloses wherein the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource fully overlaps with the scheduling request transmission in the second physical uplink control channel resource in the time domain(see para.0865, which discusses fully or partially  overlap).
Regarding claim 12, Park’037 discloses wherein the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource partially overlaps with the scheduling request transmission in the see para.0865, which discusses fully or partially  overlap).
Regarding claim 13, Park’037 discloses wherein the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource is shorter than the scheduling request transmission in the second physical uplink control channel resource in the time domain (see fig.13-14, which shows transmission time interval of SR is between two lines that includes HACQ-ACK time that is shorter in length, thus repeat request-acknowledge transmission in the first physical uplink control channel resource is shorter since is it inside of the SR transmission time .
Regarding claim 14, Park’037 discloses wherein the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource is longer than the scheduling request transmission in the second physical uplink control channel resource in the time domain(see para.0419, which discusses short PUCCH carrying an SR and the long PUCCH carry UCI, see para.0559, PUCCH resource for HARQ-ACK may be resource of a long PUCCH(e.g. PUCCH having 4 or more symbols, see para.0404, which discusses short PUCCH resource may have a transmission period spanning one or two symbols, thus hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource is longer since it is transmitted in the long PUCCH, see also fig.12).
Regarding claim 15, Park’037 discloses wherein the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource have the same length in the time domain(see para.0818, which discusses transmission time of SR and A/N is identical, thus same length since the transmission is identical).
Regarding claim 16, Park’037 discloses an apparatus, comprising: a processor(see fig.16, processor 40) ; and a memory(see fig.16, memory 50), wherein computer programmable instructions for implementing a method for hybrid automatic repeat request-acknowledge and scheduling request transmission are stored in the memory, and the processor is configured to perform the computer programmable instructions to(see fig.16 & see claim 15):
configuring a first physical uplink control channel resource for a hybrid automatic repeat request-acknowledge transmission(see fig.15, which shows second configuration information for a second uplink resource carrying UCI s1520); 
see fig.15, which shows first configuration information for one or more first uplink resources for SR transmission S1510, see para.0024, which discusses second uplink resource carrying the HARQ-ACK); 
determining whether the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource overlaps with the scheduling request transmission in the second physical uplink control channel resource in time domain (see para.0024, which discusses When a first uplink resource carrying the SR information overlaps with a second uplink resource carrying the HARQ-ACK information in a time domain, see fig.15, S1530, see para.0783, see para.0865); and 
in response to that the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource overlaps with the scheduling request transmission in the second physical uplink control channel resource(see para.0024, which discusses When a first uplink resource carrying the SR information overlaps with a second uplink resource carrying the HARQ-ACK information in a time domain, see fig.15, S1530, see para.0783, see para.0865), dropping at least the overlapped part of one(due to one language, only of them is being considered) of the hybrid automatic repeat request-acknowledge transmission in the first physical uplink control channel resource and the scheduling request transmission in the second physical uplink control channel resource(see para.0793, which discusses UE transmit may transmit the HARQ-ACK on the A/N PUCCH while dropping the SR transmission, see para.0798, 0804, 0815, 0819, 0825-0826, see para.0869, the UE transmits the SR on the SR PUCCH while dropping or discontinue the A/N transmission, see para.0690-0691, 0705, thus dropping at least the overlap of one related to SR transmission or A/N transmission).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0146037) claiming benefit and fully-supported by provisionally-filed application No. 62/590,633 filed Nov. 26, 2017; 62/587,519 filed Nov. 17, .
Regarding claim 8, Park’037 discloses wherein the scheduling request information is indicated in a way that it is used of the bits of the uplink control information transmission (see para.0009,which discusses transmitting bit information indicating SR information for N SR configurations along with the UCI in the second uplink resource, see para.0020, 0595).
As discussed above, although Park’037 discloses wherein the scheduling request information is indicated in a way that it is used of the bits of the uplink control information transmission (see para.0009,which discusses transmitting bit information indicating SR information for N SR configurations along with the UCI in the second uplink resource, see para.0020, 0595), Park’037 does not explicitly show the use of “mask the cyclic redundancy check of the bits” as required by present claimed invention.  However, including “mask the cyclic redundancy check of the bits” would have been obvious to one having ordinary skill in the art as evidenced by Hwang’373.
In particular, in the same field of endeavor, Hwang’373 teaches the use of mask the cyclic redundancy check of the bits (see abs & see para.00009, which discusses mask the cyclic redundancy check of a first piece of uplink control information with a masking sequence…, see para.0047, which discusses Uplink control information (UCI) includes HARQ ACK/NACK, channel state information (CSI), and scheduling request (SR)).
In view of the above, having the system of Park’037 and then given the well-established teaching of Hwang’373it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park’037 to include “mask the cyclic redundancy check of the bits” as taught by Hwang’373, since Hwang’373 stated in para.0007+ that such a modification would provide an improved system with fact that must be considered when the uplink channel is designed, where the radio resource of the uplink channel may not more restrictive.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474